         Case 1:17-cr-00412-KPF Document 81 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                             17 Cr. 412 (KPF)
EZRA MCCOMBS,                                               ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of a request from Defendant McComb’s counsel

for an extension of time to file a letter motion supplementing Defendant’s April

4, 2020 letter. (Dkt. #79). Defendant’s counsel’s application is GRANTED.

Defendant’s counsel shall file it supplementary motion on or before May 15,

2020. The Government shall respond on or before May 22, 2020.

      SO ORDERED.

Dated:      May 13, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
